Citation Nr: 1205753	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  05-30 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for a cervical spine disorder, to include degenerative disc disease (DDD) and degenerative joint disease (DJD) which is rated as noncompensable prior to December 6, 2006, rated as 10 percent disabling from December 6, 2006 to January 15, 2009, and rated as 20 percent disabling since January 15, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and daughter


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2008, the Veteran, his spouse, and his daughter testified at a hearing held at the RO.  A transcript of which has been associated with the Veteran's claims file. 

Procedural history 

In a December 1998 rating decision, service connection was granted for narrowing of C5-C7; a noncompensable (zero percent) disability rating was assigned from July 21, 1998.

In a January 2003 rating decision, an increased (compensable) rating was denied for narrowing of C5-C7.  The Veteran perfected an appeal of that denial.  A July 2005 statement of the case (SOC) reflects that the RO reclassified the disability as degenerative disc disease and degenerative joint disease of the cervical spine. 

In a March 2007 rating decision, a 10 percent disability rating was assigned for the service-connected cervical spine disability, effective December 6, 2006. 

In a December 2010 rating decision, the 10 percent disability rating was increased to 20 percent for the service-connected cervical spine disability, effective January 15, 2009. 

This issue has been remanded by the Board in March 2008 and October 2009.

The Board has restated the issue as shown on the title page to reflect the staged ratings assigned during the rating period and to reflect the RO's reclassification of the disability in the July 2005 SOC. 
 
The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that in January 2008 the Veteran was afforded a Travel Board hearing.  That hearing was conducted before a Veterans Law Judge who is no longer employed by the Board and notice of this fact was furnished to the Veteran by the Board through its written correspondence of December 2011, wherein the Veteran was offered the opportunity to appear and offer testimony before a Veterans Law Judge who would decide the issue on appeal.   By his response, received by the Board later in February 2012, the Veteran specifically requested an additional hearing before the Board, sitting at a VA facility in Waco, Texas.  Remand to effectuate the Veteran's hearing request is thus required. 

Accordingly, this case is REMANDED for the following action: 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The Veteran should be scheduled for a hearing before the Board as to the matters herein on appeal.  Written notice of the date, time, and location of the scheduled hearing should be provided to the Veteran at his current address of record in advance of any such hearing and a copy of such notice should be included in the claims folder. 

Thereafter, after completing any further actions needed, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


